                               UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA



RAYMOND CROCHET                                                             CIVIL ACTION NO.

VERSUS                                                                      16-36-SDD-EWD

BRISTOL-MYERS SQUIBB COMPANY
And OTSUKA AMERICA
PHARMACEUTICAL INC.




                                                  RULING

        This matter is before the Court on the Motion for New Trial1 by Plaintiff, Raymond

Crochet (“Crochet” or “Plaintiff”). Defendants Bristol-Myers Squibb Company and Otsuka

America Pharmaceutical, Inc. (collectively “Defendants”) filed an Opposition2 to this

motion, to which Plaintiff filed a Reply.3 For the following reasons, the Court finds that

Plaintiff’s motion should be DENIED.

I.      FACTUAL BACKGROUND4

        Crochet filed suit after contracting Tardive Dyskinesia (“TD”) allegedly as a result

of taking the prescription drug Abilify. Crochet was first prescribed Abilify in August of

2012,5 as an adjunct to therapy to treat his depression.6


1
  Rec. Doc. 140.
2
  Rec. Doc. 144.
3
  Rec. Doc. 149.
4
  The full background of this case is set forth in the Court’s prior Ruling at Rec. Doc. 138.
5
  Rec. Doc. 35-10, p. 30.
6
  Rec. Doc. 35-1, p. 4; Rec. Doc. 35-3, p. 63-64.
 
Document Number: 49157 
                                                                                                Page 1 of 11 
                                                                                                             
 
        On July 28, 2014, a doctor noticed that Crochet had developed a “shuffling gait”

and Parkinsons-like symptoms,7 explained to Crochet that the Parkinsons-like symptoms

may be a side effect of Abilify, and advised that he wanted a neurologist to “confirm this.”8

        On August 1, 2014, Dr. Houser instructed Crochet to avoid neuroleptics and to

decrease his Abilify to 10 mg daily until he saw a psychiatrist about weaning off the drug.9

Crochet testified that he understood at that time that the shuffling gait may have had

something to do with Abilify, and Dr. Houser was concerned that Abilify may be

responsible for that.10 Shortly after stopping the Abilify, Crochet’s shuffling gait went

away.11 Soon thereafter, Crochet began experiencing involuntary mouth and tongue

movements. Crochet testified that the tongue movements began sometime between his

first and second visit with Dr. Houser and that he believed that stopping the Abilify might

have caused the problem.12

        On September 18, 2014, Crochet visited LifeNet Psychiatry where he was under

the care of Scott St. Amant (“St. Amant”), a family psychiatric mental health nurse

practitioner.13 On that date, St. Amant first noted that Crochet presented with obvious lip-

smacking and involuntary tongue movements.14 St. Amant instructed Crochet to follow up

with a neurologist due to the orofacial movements he observed.15




7
  Rec. Doc. 35-11, p. 4.
8
  Rec. Doc. 35-4, pp. 82-85.
9
  Rec. Doc. 35-1, p. 6; Rec. Doc. 35-12, p. 4.
10
   Id.; Rec. Doc. 35-3, pp. 57-58, 96-98.
11
   Rec. Doc. 35-3, pp. 98-100.
12
   Rec. Doc. 35-3, pp. 98-99, 117-118.
13
   Rec. Doc. 35-1, p. 7; Rec. Doc. 35-8, pp. 7, 46-47, 51, 62.
14
   Rec. Doc. 35-8, pp. 53-65; Rec. Doc. 35-13.
15
   Id.
 
Document Number: 49157 
                                                                                  Page 2 of 11 
                                                                                               
 
        On October 3, 2014, Crochet again visited LifeNet Psychiatry. St. Amant again

noted that Crochet presented with lip smacking and with an attenuated shuffling gait.16

St. Amant noted that the symptoms had been ongoing for at least two weeks and again

referred Crochet to see a neurologist.17 St. Amant testified that he was concerned about

the orofacial movements because he thought it was consistent with TD.18 On October 7,

2014, Crcochet saw Dr. Houser for the second time. At this visit, Dr. Houser observed the

mouth movements and diagnosed Crochet with TD.19

        On April 24, 2018, this Court granted Defendants’ Motion for Summary Judgment20

on prescription grounds. The Court ruled that Crochet’s claims were time-barred under

Louisiana law because Crochet’s injury occurred in September of 2014 and prescribed in

September 2015. Thus, Crochet’s claim, filed October 7, 2015, was prescribed as a

matter of law.21

     Crochet now moves for a new trial pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure on the grounds that this Court’s Ruling contains “clear errors of law and fact,

and would result in manifest injustice if not corrected.”22 Specifically, Crochet argues that

the Court “did not properly apply the Louisiana doctrine of contra non valentem, based its

ruling on errors of fact, and decided material issues of fact that should have been reserved




16
   Rec. Doc. 35-8, pp. 74-75; Rec. Doc. 35-1, p. 7.
17
   Rec. Doc. 35-8, p. 80.
18
   Rec. Doc. 35-8, pp. 80-82.
19
   Rec. Doc. 35-5, pp. 26-27.
20
   Rec. Doc. 35.
21
   Rec. Doc. 138, p. 9.
22
   Rec. Doc. 140-1, p. 1.
 
Document Number: 49157 
                                                                                  Page 3 of 11 
                                                                                               
 
for trial.”23 Crochet alleges the Court relied on three manifest errors of fact and three

manifest errors of law in granting Defendants’ Motion for Summary Judgment.

II.     Law and Analysis

        A. Motion for New Trial

        “A rule 59(e) motion ‘calls into question the correctness of a judgment.’”24 “A Rule

59(e) motion must clearly establish either a manifest error of law or fact or must present

newly discovered evidence”25 and “is not the proper vehicle for rehashing evidence, legal

theories, or arguments that could have been offered or raised before the entry of

judgment.”26 “’Manifest error’ is one that ‘is plain and indisputable, and that amounts to a

complete disregard of the controlling law.’”27 The Fifth Circuit has explained that

reconsideration of a judgment after it has been entered under Rule 59(e) “[i]s an

extraordinary remedy that should be used sparingly.”28 “While the district courts do have

‘considerable discretion in deciding whether to grant or deny a motion to alter judgment,’

denial of a Rule 59(e) motions to alter or amend is favored.”29


        B. Manifest Error of Fact

        Crochet has not introduced any new evidence or suggested that there has been a

change in controlling law. Therefore, the inquiry here concerns Crochet’s alleged errors



23
   Id.
24
   Templet v. HydroChem Inc., 367 F.3d 473, 478 (5th Cir. F.3d 571, 581 (5th Cir.2002))
25
   Advocare Intern. LP v. Horizon Laboratories, Inc., Rosenzweig v. Azurix Corp., 332 F.3d 854, 863 (5th
Cir 1159 (5th Cir.1990)).
26
   Templet, 367 F.3d 473, 478–9(5th Cir.2004).
27
   Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. Records, 370 F.3d 183, 195 (1st Cir.2004)).
28
   Templet, 367 F.3d at 479 (citing Clancy v. Empl'rs Health Ins. Co., 2000)).
29
   Brown v. Louisiana State Senate, 2013 WL 5603232, at *1 (M.D.La. Oct. 11, 2013)(quoting Hale v.
Townley, 45 F.3d 914, 921 (5th Cir.1995)).
 
Document Number: 49157 
                                                                                             Page 4 of 11 
                                                                                                          
 
of fact and law. Crochet argues the Court erroneously relied on the following three facts:

(1) that the shuffling gait Crochet experienced in July 2014 related to tardive dyskinesia;

(2) that “on September 28, 2014, Dr. St. Amant told Mr. Crochet that his lip smacking and

involuntary mount movements were caused by Abilify;” and (3) that Crochet’s testimony

reflects his awareness that Abilify produced his TD prior to October 7, 2014.30 Crochet

contends the above factual inferences should not have been made in a summary

judgment and are not supported by the evidence.31

        Crochet first argues that his “shuffling gait was likely not caused by tardive

dyskinesia,”32 therefore the Court erred in finding this an undisputed fact. Defendants

contend the Court did not rely on Crochet’s shuffling gait symptoms for its holding that

Crochet’s injury occurred in September 2014.33 Defendants are correct. As explained

previously, Crochet’s own testimony reflects that he was aware of his symptoms prior to

October 2014, and “[i]t is the plaintiff/patient’s knowledge of the connection between

his/her alleged injuries and damages and the medical product that is key to the accrual

of the cause of action.”34 In Jenkins v. Bristol-Myers Squibb, the Fifth Circuit affirmed a

district court’s decision granting summary judgment in favor of the defendants based on

prescription. In Jenkins, the court found that prescription began to run on an LPLA claim

involving TD and Abilify when the plaintiff sustained tremors, fidgeting, and jaw clenching,




30
   Rec. Doc. 140-1, p. 5.
31
   Id.
32
   Id.
33
   Rec. Doc. 146, p. 4.
34
   Peterson v. C.R. Bard, Inc., No. CV 13-0528, 2015 WL 2239681, at *2 (M.D. La. May 12, 2015), aff’d,
654 F. App’x 667 (5th Cir. 2016).
 
Document Number: 49157 
                                                                                            Page 5 of 11 
                                                                                                         
 
and was aware of their connection to Abilify.35 Similarly, the Court found that Crochet’s

symptoms manifested in September 2014, and he was aware of the symptoms’

connection to Abilify.36 Because the Court found, based on Crochet’s own admission, that

Crochet’s “injury occurred in September of 2014,” it clearly did not rely on Crochet’s

shuffling gait experienced in July in reaching this conclusion. The undisputed facts before

the Court demonstrated that Crochet was aware of cognizable injuries potentially

connected to Abilify before October 7, 2014.

        Next, Crochet argues that the Court erroneously found that, “on September 28,

2014, Dr. St. Amant told Mr. Crochet that his lip smacking and involuntary mouth

movements were caused by Abilify.”37 Specifically, the Court previously found that on

September 28, 2014, “St. Amant advised Crochet to consult a neurologist about the

orofacial movements because he was concerned that it was TD.”38 This Court did not find

that St. Amant told Crochet that his orofacial movements “were caused by Abilify,” as

Crochet contends, but found that the record demonstrated that St. Amant was concerned

about the possibility of TD. As Defendants note, this Court did not rely on this fact in

determining the prescriptive date of Crochet’s claims. Crochet’s own testimony

established that he was aware that his symptoms were being caused by Abilify before

October 7, 2014.39




35
   689 F. App’x 793 (5th Cir. 2017).
36
   Rec. Doc. 35-3, p. 118, lines 3-16.
37
   Rec. Doc. 140-1.
38
   Rec. Doc. 138, p. 8.
39
   Rec. Doc. 35-3, p. 118, lines 3-16.
 
Document Number: 49157 
                                                                                Page 6 of 11 
                                                                                             
 
        Crochet’s last allegation of factual error is the Court’s finding that his deposition

testimony established that he was aware prior to October 7, 2014 that his TD was caused

by Abilify.40 Plaintiff testified:

        Q: … [On] August 1st of 2014, [Dr. Houser] told you that he thought that
        your movement issues could be related to Abilify. Correct?
        A: That’s correct.41
        ….
        Q: Did you know before you looked up Abilify that it was the Abilify that was
        probably –
        A: Yes, I knew that when I stopped taking the drug this started happening.
        That’s the only variable there was.
        Q: So you’re taking Abilify, you stop taking Abilify, and then you start
        experiencing the mouth movements. And so at that point you knew it had to
        be the Abilify because that’s what happened when you stopped taking it?
        A: Yes.
        Q: And so that’s why you looked it up?
        A: Yes.42

        Crochet’s testimony demonstrates that he knew of his injury and its connection to

Abilify before October 7, 2014.

        In denying a similar motion for reconsideration in Jenkins, the court relied on the

plaintiff’s testimony that “obviously [he] was off Abilify and that’s what was causing [the

facial movement issues]” to establish when the prescription period began to run.43 Based

on the testimony above, it is undisputed that Crochet exhibited cognizable injuries and

was aware of their connection to Abilify prior to October 7, 2014. Crochet’s challenge

appears to be to his own testimony, not the Court’s factual finding as Crochet’s testimony

established the prescription date upon which the Court relied.



40
   Rec. Doc. 140-1, p. 7.
41
   Rec. Doc. 35-3, p. 107, lines 7-12.
42
   Id. at 118, lines 3-16.
43
   Jenkins v. Bristol-Myers Squibb, 2016 WL 5874984 (E.D. La. 2016).
 
Document Number: 49157 
                                                                                  Page 7 of 11 
                                                                                               
 
        C. Manifest Errors of Law

        Crochet further claims that this Court committed three manifest errors of law in

granting Defendants’ Motion for Summary Judgment: (1) the Louisiana doctrine of contra

non valentem was not properly applied; (2) the previous ruling “was inconsistent with

governing Louisiana law dictating the strict construction of prescriptive periods in favor of

maintaining a right;”44 and (3) that “the ruling improperly decided material issue of fact in

a Summary Judgment.”45 Crochet’s arguments are without merit.

        Crochet first argues that “this Court failed to apply the reasonableness standard

mandated by Griffin v. Kinberger46 and failed to construe contra non valentem in favor of

maintaining a right as mandated by Wells v. Zadeck….”47 However, the Court quoted

directly from Griffin explaining that “[p]rescription does not run as long as it was

reasonable for the victim not to recognize that the [injury] may be related to the [tort].”48

And as previously discussed at length, and congruent with the Fifth Circuit’s reasoning in

Jenkins, Crochet’s undisputed testimony demonstrates that he was aware, prior to

October 7, 2014, that his injury was related to Ablifiy.

        Crochet’s second argument is that the Court’s “[r]uling was inconsistent with

governing Louisiana law dictating the construction of prescriptive periods in favor of

maintaining a right.”49 However, like Jenkins, the Court found that Crochet’s testimony




44
   Rec. Doc. 140-1, p. 12.
45
   Id. at 14.
46
   507 So.2d 821 (La. 1987).
47
   Rec. Doc. 140-1, pp. 9-10.
48
   Rec. Doc. 138, p.6 (citing Jenkins, 689 F. App'x at 796 (5th Cir. 2017)(quoting Griffin v. Kinberger, 507
So.2d 821, 823-24 (La. 1987)).
49
   Rec. Doc. 140-1 p. 12.
 
Document Number: 49157 
                                                                                                Page 8 of 11 
                                                                                                             
 
demonstrated sufficient knowledge of the connection between his injury and the Abilify

more than one year before filing suit. All of the evidence demonstrates that Crochet’s

prescriptive period began to run prior to October 7, 2014.

        Plaintiff’s third argument is that “this Court’s ruling was a manifest error of

procedural law. Courts may not weigh evidence or otherwise decide disputed issues of

fact at summary judgment.”50 Crochet alleges this “Court’s ruling was based on factual

inferences it drew from deposition testimony.” However, Crochet does not dispute his own

deposition testimony nor deny his credibility. “Summary judgment is appropriate where

the underlying facts are undisputed, and the record reveals no evidence from which

reasonable persons might draw conflicting inferences about the facts.”51 Here, the Court

based its Ruling on Crochet’s undisputed testimony.

        Crochet attempts to distinguish Jenkins by stating that in Jenkins, the “Court was

able to decide the issue of reasonableness as a matter of law because the plaintiff’s

knowledge of harm and causation more than a year prior to his suit was an undisputed

fact.”52 However, the Fifth Circuit reiterated when affirming Jenkins that, under Louisiana

law, “[t]he commencement of prescription does not ... wait for the pronouncement of a

victim's physician or of an expert.”53 There, the court found the plaintiff did “not dispute

that he sustained tremors, fidgeting, and jaw clenching in April 2013. At that moment,




50
   Rec. Doc. 140-1, p. 14.
51
   Templet, 367 F.3d 473 (5th Cir. 2004).
52
   Rec. Doc. 140-1, pp. 18-19.
53
   Jenkins v. Bristol-Myers Squibb Co., 689 F. App'x 793, 796 (5th Cir. 2017)(citing Luckett v. Delta Airlines,
Inc. 171 F.3d 295, 300 (5th Cir. 1999)).
 
Document Number: 49157 
                                                                                                 Page 9 of 11 
                                                                                                              
 
both of his LPLA claims accrued.”54 Similarly, Crochet does not dispute his testimony,

and his claim began to toll in September 2014.

        Further, the Fifth Circuit in Jenkins explained that tolling pursuant to contra non

valentem does not continue until “conclusive, dispositive proof of a causal connection

between the suspected injury and the putative tortfeasor is established.”55 The Fifth

Circuit found his claims time barred because “Jenkins knew that his twitching may have

been related to Abilify in April 2013. He said as much in his deposition under oath.”56 Like

Jenkins, it is undisputed that Crochet knew that his involuntary movements may have

been related to Abilify in September 2014.

        Finally, Crochet has not made a compelling showing that a new trial is necessary

to prevent manifest injustice. Crochet cites no authority in his six-sentence argument

supporting manifest injustice. Therefore, the Court’s Ruling granting summary judgment

was not based on manifest error of law or fact, nor is a new trial necessary to prevent

injustice.




54
   Id. (internal quotations omitted).
55
   Id. (quoting Carter v. Matrixx Initiatives Inc., 391 F.Appx. 343, 345-46 (5th Cir. 2010)(internal quotations
omitted).
56
   Id.
 
Document Number: 49157 
                                                                                                Page 10 of 11 
                                                                                                              
 
III.      CONCLUSION

          Accordingly, the Motion for New Trial filed by the Plaintiff Raymond Crochet is

DENIED.57

          IT IS SO ORDERED.

          Baton Rouge, Louisiana, this 13th day of December, 2018.




                                          S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




57
     Rec. Doc. 140.
 
Document Number: 49157 
                                                                             Page 11 of 11 
                                                                                           
 
